Title: [October 1764]
From: Washington, George
To: 




1st. Robert Wright began to Work at my Mill.
Gathered Apples for Cyder.


   
   Robert Wright, a local millwright, finished repairing GW’s mill by 20 Oct.



 


2. Sowed 7 Bushels of Spelts by the Orchard.
Morris & George went to Work at Mill along with the Mill wright.
 


13. Finishd getting & securing Fodder at Muddy hole & Creek.
 


15. Finishd Do. Do. at Doeg Run.
Finishd Sowing Wheat at Muddy hole & began to Sow Spelts.
 


18. Finishd securing fodder at Riv. Side.
